Title: To Thomas Jefferson from John Lithgow, 24 December 1804
From: Lithgow, John
To: Jefferson, Thomas


                  
                     Sir
                     
                     Philada Decr. 24th 1804
                  
                  I have been informed by Mr. Duane that there is about to be published a new Edition of Notes on Virginia; and having made some strictures on the 19th Chapter, if the work is to be printed under your own inspection, I should be glad to lay them before you, If not they shall be buried in Oblivion because out of respect for the general principles of your administration, and differing only in the degree of encouragement due to the arts, I should be sorry to see myself arrayed in opposition to a man, to whom the world is so much indebted; It is in friendship then, not emnity that I wish to submit to you the opinion of a person whose means of knowledge I have reason to believe, have been seldom equaled on the subject of manufactures—In the mean time I beg that you will read the fifth Essay in “Godwin’s Enquirer where you will see what his opinions of Storekeers Lawyers, Physicians and Divines; occupations, so honourable, and so much sought after in this Country It will be necessary, however, to translate a few words of the English into the American Language thus
                  
                     
                        Trader
                        }
                        Store-keeper
                     
                     
                        Tradesman
                     
                     
                        Shop
                        
                        a Store
                     
                  
                  
                  I have often lamented the misery and distress in which artists find themselves on their arrival in this country, and therefore I cannot let slip the present occasion of reminding you of Reisch the Engraver or Dye-sinker—He is acknowledged to be one of the first in his line in the world besides being a man of polite manners pure morals and an admirer of Republican principles & yet it is with difficulty he can procure a bare existance—The coin of the United States has a wretched appearance after they have been a month in circulation, executed by Scot who has made an independent fortune, & who would wish to employ Reisch only from a fear that the excellence of his work would cause him to be supplanted—I heard it said the other day, that it was a shame there was only one Republican officer in the Mint (Voigt) and that we should have such poor coin while we could command the Talents of Reisch and do honour to the Jeffersonian Age. I wish that I had power I think I could provide a remedy for these evils without making the remedy equal to or worse than the disease, which is the only thing that ought to prevent the good man from following the bent of his benevolent intentions. I think Scot might be induced to give him a Subordinate Situation—to give him part of the loaf with a view of securing the rest, as we poor people do with our liberties.   If you see any thing to find fault with in this Epistle, you will also see that the intentions are good. I therefore hope that the account will be balanced; but lest there should be a small balance against me the assurance of my highest esteem with which I conclude, must set all straight.
                  
                     J Lithgow
                     
                  
                  
                     author of the Essay on the manufacturing interest—
                     of Equality a political Romance—
                     of the Collected Wisdom of Ages or English Constitution &c.
                  
               